DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2 , 4, 5, 11, 12, 17, 28 and 29 are objected to because of the following informalities: at line 10 of claim 1, “where” should apparently read –wherein--; at line 15 of claim 2, “transperineal” should apparently read –transperineally--; at line 9 of claim 4, “location of wireless” should apparently read –location of a wireless--; at line 7 of claim 5, “portion;” should apparently read –portion; and--; at line 6 of claim 11, “said first side;” should apparently read –said first side; and--; at line 10 of claim 11, profile;” should apparently read –profile; and--; at line 12 of claim 14, “data;” should apparently read –data; and wherein--; at line 14 of claim 14, “space filling pessary” should apparently read –space-filling pessary--; at line 7 of claim 17, “circuit disposed” should apparently read –circuit is disposed--; at line 8 of claim 17, “sensors;” should apparently read –sensors; and--; at line 9 of claim 17, “interface disposed” should apparently read –interface is disposed--; at line 9 of claim 28, “where” should apparently read –wherein--; at line 20 of claim 28, “portion;” should apparently read –portion; and--; and at line 9 of claim 29, “where” should apparently read –wherein--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 11-17, 25, 26, 28 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
At line 3 of claim 1, it is unclear if “a measurement and characterization process” references a measurement, in addition to a characterization process or Applicant is intending to recite a process, which is “a measurement and characterization process”.  Moreover, it is unclear what is defined by such a process.  
At line 4 of claim 1, it is unclear if “a least one measurement” is the same as or different than “a measurement” recited at line 3.  
At line 6 of claim 1, it is unclear if “an assessment and modelling process” references an assessment, in addition to a modelling process or Applicant is intending to recite a process, which is “an assessment and modelling process”.  
At line 9 of claim 1, it is unclear what is entailed by “defining” as the recitation merely goes on to recite what the VTD comprises.
Claim 1 at line 9 recites the limitation "the VTD comprising at least one structure of a plurality of structures".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment of line 9 is –defining the VTD, wherein the VTD comprises at least one structure of a plurality of structures--.
Claim 1 at lines 12-13 recites “fabricating the plurality of structures….by a plurality of process steps…” however the claim does not define what the process steps entail and further it is unclear how the fabricating is actually accomplished.  
Claim 1 at line 16 recites the limitation "its surrounding support tissues and pelvic organs".  There is insufficient antecedent basis for this limitation in the claim.
At line 16 of claim 1, it is unclear what is being implied by the recitation of “establishing an anatomical model…”; whether a model is concretely created/produced or parameters are defined for creating a model, for instance.  
At line 18 of claim 1, it is unclear if “one or more user specific results” is the same as or different than “one or more user specific results” recited at line 3.
At line 19 of claim 1, it is unclear if “a measurement and characterization process” is the same as or different than “a measurement and characterization process” recited at line 3.
At line 20 of claim 1, it is unclear if “a least one measurement of a plurality of measurements” is the same as or different than “a least one measurement of a plurality of measurements” recited at line 4.
Claim 1 at line 22 recites the limitation "the VTD which comprises a plurality of structures of defined geometry and defined material composition".  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 at lines 22-24 is grammatically unclear and thus one cannot ascertain what is being recited.  
At line 4 of claim 2, it is unclear what is being implied by the recitation of “establishing…a measurement…; whether a measurement is concretely taken or if “at least one measurement” of line 3 comprises one of the claimed “measurements” in the body of the claim, for instance.  
Claim 2 at line 7 recites that “a measurement process compris[es] pressure, volume and deformation measurements” however it does not indicate how the pressure,  volume and deformation measurements contribute to “a measurement process” itself as a process would comprise steps.  
Claim 2 at line 10 recites the limitation "the user’s lifestyle".  There is insufficient antecedent basis for this limitation in the claim.
In claim 2, at lines 4 and 13, it is unclear what is implied/claimed by the recitation “establishing…vaginal tactile imaging”.  
In claim 2, at lines 4 and 14, it is unclear what is implied/claimed by the recitation “establishing…vaginal distention by at least one of manometry and molding”.  
In claim 2, at lines 4 and 15, it is unclear what is implied/claimed by the recitation “establishing…elastography performed at least one of intravaginally….”.  
At line 4 of claim 3, it is unclear what is being implied by the recitation of “establishing…an assessment…; whether an assessment is concretely performed/measured or if “an assessment” is being initiated, for instance.  Moreover, it is unclear how “an assessment” could comprise “bone structure, soft tissue structure, soft tissue strains, [or] vaginal geometry”.  
At line 4 of claim 3, it is unclear what is being implied by the recitation of “establishing…a performance goal…; whether a performance goal is created/produced or parameters are defined for creating a performance goal, for instance.  
At line 3 of claim 4, it is unclear what is being implied by the recitation of “establishing…; whether the recited geometries, materials, locations, functions and requirement are defined or otherwise.   
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, though somewhat unclear, it appears that claim 5 recites the broad recitation “either a first device or a second device” at line 2, and the claim also recites “the first device comprises:” “and the second device comprises:…” (at lines 4 and 12, respectively) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At line 5 of claim 5, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.
At line 8 of claim 5, it is unclear which “the sensor” is being referenced of “a plurality of sensors”.  A suggested amendment is –the at least one sensor--.
At line 3 of claim 7, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.  A suggested amendment is –the user--.
Claim 7 at line 4 recites the limitation "the internal physiology".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 5 recites the limitation "the resultant local deformation measurements".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 10 recites the limitation "the user’s body".  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 at line 12 recites the limitation "the interior walls".  There is insufficient antecedent basis for this limitation in the claim.
At line 5 of claim 11, it is unclear what component defines “a recess on a first side” and “a ring”.  
Claim 11 at line 7 recites the limitation "the first side formed from a second predetermined material".  There is insufficient antecedent basis for this limitation in the claim.
At line 9 of claim 11, it is unclear what element is “…extending away from the first portion…” and what element has “a first predetermined arcuate profile”.    
Claim 11 at line 12 recites the limitation "the distal end of the stub portion".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 12 recites the limitation "the body portion formed from a third predetermined material".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 at line 15 recites “a third portion” however this recitation is indefinite as a “first portion” and “second portion” are not previously recited.
At line 16 of claim 11, it is unclear which element has “…a first section disposed within…”.  
Claim 11 at line 19 recites the limitation "the first portion section".  There is insufficient antecedent basis for this limitation in the claim.
At line 19 of claim 11, “a second predetermined portion” is indefinite as the claim never previously recites “a first predetermined portion”.  
Claim 12 at line 6 recites the limitation "the second portion".  There is insufficient antecedent basis for this limitation in the claim.
At line 7 of claim 13, it is unclear if “a measurement” is the same as or different than “a measurement” recited at line 3 of claim 1 or “at least one measurement” recited at line 4 of claim 1.
At line 9 of claim 13, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.
Claim 13 at line 11 recites the limitation "the VTD coupled to the one or more sensors".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment to line 11 is “…the VTD, wherein the VTD is coupled to the one or more sensors--.  
At line 4 of claim 14, it is unclear what element “…ha[s] a first predetermined geometry”.  
At line 6 of claim 14, it is unclear what element “…ha[s] one or more sections”.  
At line 9 of claim 14, it is unclear what is being implied by the recitation of the geometries and materials being “established in dependence upon a physical characterization of a user”.  
At line 10 of claim 14, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.
At line 11 of claim 14, it is unclear if “a modelling and simulation process” is being positively recited or not.  
Claim 14 at line 12 recites the limitation "the physical characterization data".  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 at lines 13-14 is grammatically unclear with the recitation “…the device is a predominantly a ring like pessary…”.  
Regarding claim 14 at lines 13 and 14, the phrases "ring like" and “disk like” render the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
At line 4 of claim 15, it is unclear what element “defin[es] a frustum”.  
Claim 15 at line 8 recites the limitation "the inner surface".  There is insufficient antecedent basis for this limitation in the claim.
At line 7 of claim 15, it is unclear where/what “there are openings” references.  
Claim 15 at line 7 recites the limitation "either end".  There is insufficient antecedent basis for this limitation in the claim.
At line 2 of claim 17, it is unclear what element “it” references.  
At line 3 of claim 17, it is unclear if “a measurement” is the same as or different than “a measurement” recited at line 3 of claim 1 or “at least one measurement” recited at line 4 of claim 1.
At line 4 of claim 17, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.
At line 7 of claim 17, it is unclear which element is “coupled to the one or more sensors”.  
At line 9 of claim 17, it is unclear which element is “operating according to a predetermined protocol”.  
At line 10 of claim 17, it is unclear how a “protocol” can be “electrically coupled to the electrical circuit”.  
At line 3 of claim 25, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 1.
Claim 25 at line 5 recites the limitation "the fitting".  There is insufficient antecedent basis for this limitation in the claim.
Claim 25 at line 6 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim.
At line 7 of claim 25, it is unclear if “a predetermined fluid” is the same as or different than “the fluid” recited at line 6.  
At line 8 of claim 25, it is unclear if “ultrasonic signals” is the same as or different than “ultrasonic signals” recited at line 5.  
Claim 25 at line 8 recites the limitation "the at least a first ultrasonic transducer".  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 is drawn to a method, however the claim does not recite any active method steps and thus the claim is indefinite.  
At line 7 of claim 26, it is unclear if “at least one ultrasonic transducer" is the same as or different than "the at least a first ultrasonic transducer" recited at line 8 of claim 25.
At line 7 of claim 26, it is unclear if “a plurality of ultrasonic transducers" is the same as or different than " a plurality of ultrasonic transducers" recited at line 4 of claim 25. 
At line 8 of claim 26, it is unclear if “ultrasonic signals” is the same as or different than “ultrasonic signals” recited at line 5 of claim 25.  
At line 13 of claim 26, it is unclear if “received signals” is the same as or different than “receiving...signals” recited at line 10 of claim 25.  
At line 18 of claim 26, it is unclear if “a ring forming part of the balloon” is the same as or different than “a ring forming part of the balloon” recited at line 5.  
At line 19 of claim 26, it is unclear if “at least one ultrasonic transducer" is the same as or different than "at least one ultrasonic transducer" recited at line 7.
At line 20 of claim 26, it is unclear if “a plurality of ultrasonic transducers" is the same as or different than " a plurality of ultrasonic transducers" recited at line 7. 
At line 21 of claim 26, it is unclear if “ultrasonic signals” is the same as or different than “ultrasonic signals” recited at line 8.  
At line 22 of claim 26, it is unclear if “a processing circuit” is the same as or different than “a processing circuit” recited at line 10.  
At line 3 of claim 28, it is unclear if “a measurement and characterization process” references a measurement, in addition to a characterization process or Applicant is intending to recite a process, which is “a measurement and characterization process”.  Moreover, it is unclear what is defined by such a process.  
At line 4 of claim 28, it is unclear if “a least one measurement” is the same as or different than “a measurement” recited at line 3.  
At line 6 of claim 28, it is unclear if “an assessment and modelling process” references an assessment, in addition to a modelling process or Applicant is intending to recite a process, which is “an assessment and modelling process”.  
At line 9 of claim 28, it is unclear what is entailed by “defining” as the recitation merely goes on to recite what the VTD comprises.
Claim 28 at line 9 recites the limitation "the VTD comprising at least one structure of a plurality of structures".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment of line 9 is –defining the VTD, wherein the VTD comprises at least one structure of a plurality of structures--.
Claim 28 at lines 12-13 recites “fabricating the plurality of structures….by a plurality of process steps…” however the claim does not define what the process steps entail and further it is unclear how the fabricating is actually accomplished.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, though somewhat unclear, it appears that claim 28 recites the broad recitation “either a first device or a second device” at line 15, and the claim also recites “the first device comprises:” “and the second device comprises:…” (at lines 17 and 25, respectively) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
At line 18 of claim 28, it is unclear if “a user” is the same as or different than “the user” recited at line 4 of claim 28.
At line 21 of claim 28, it is unclear which “the sensor” is being referenced of “a plurality of sensors”.  A suggested amendment is –the at least one sensor--.
At line 3 of claim 29, it is unclear if “a measurement and characterization process” references a measurement, in addition to a characterization process or Applicant is intending to recite a process, which is “a measurement and characterization process”.  Moreover, it is unclear what is defined by such a process.  
At line 4 of claim 29, it is unclear if “a least one measurement” is the same as or different than “a measurement” recited at line 3.  
At line 6 of claim 29, it is unclear if “an assessment and modelling process” references an assessment, in addition to a modelling process or Applicant is intending to recite a process, which is “an assessment and modelling process”.  
At line 9 of claim 29, it is unclear what is entailed by “defining” as the recitation merely goes on to recite what the VTD comprises.
Claim 29 at line 9 recites the limitation "the VTD comprising at least one structure of a plurality of structures".  There is insufficient antecedent basis for this limitation in the claim.  A suggested amendment of line 9 is –defining the VTD, wherein the VTD comprises at least one structure of a plurality of structures--.
Claim 29 at lines 12-13 recites “fabricating the plurality of structures….by a plurality of process steps…” however the claim does not define what the process steps entail and further it is unclear how the fabricating is actually accomplished.  
Claim 29 at line 19 recites the limitation "the fluid".  There is insufficient antecedent basis for this limitation in the claim.
At line 21 of claim 29, it is unclear if “a predetermined fluid” is the same as or different than “the fluid” recited at line 19.  
At line 22 of claim 29, it is unclear if “ultrasonic signals” is the same as or different than “ultrasonic signals” recited at line 19.  
At line 22 of claim 29, it is unclear if “at least a first ultrasonic transducer" is the same as or different than "at least one ultrasonic transducer" recited at line 17.

Allowable Subject Matter
Claims 1-5, 7, 11-17, 25, 26, 28 and 29 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent No. 10,687,977 and U.S. Pub. No. 2007/0167819.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE HOPKINS MATTHEWS whose telephone number is (571)272-9058. The examiner can normally be reached Monday - Friday, 7:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE H MATTHEWS/Primary Examiner, Art Unit 3791